Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “… bill of material for the resultant digital t replica win model”, examiner proposed to amend the limitation as “… bill of material for the resultant digital [[t]] replica win model”,   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 


Step 2A Prong One
Claim 1 recites 
accessing a plurality of digital replica models, wherein a digital replica model provides a digital replica of a physical entity; (collection of data)
receiving a selection of components associated with a first digital replica model of the plurality of digital replica models; (receive input from collection of data and mental process for selecting component)
receiving a selection of components associated with a second digital replica model of the plurality of digital replica models; (receive input from collection of data and mental process for selecting component)
generating a resultant digital replica model based at least in part on the selection of components associated with the first digital replica model and the selection of components associated with the second digital replica model; and simulating physical operations based on the resultant digital replica model.  (mere instructions to apply an exception)
The claimed concept is a method of selecting components associated with different digital models for a resultant digital model is directed to “Mental Process” grouping. These limitations can be performed in a human mind.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The receiving data step is recited at a high level of generality (i.e., as a general means of receiving input) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “generating a resultant digital replica model based at least in part on the selection of components associated with the first digital replica model and the selection of components associated with the second digital replica model; and simulating physical operations based on the resultant digital replica model”. These limitations amount to mere instructions to apply an exception in accordance with MPEP 2106.05(f) (1) and (3). For example, the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished.
Note that, implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0017-0020] Fig. 1 for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The computer-implemented method of claim 1 further comprising receiving a plurality of original component specifications wherein generation of the resultant digital replica model is further based on the plurality of original component specifications. (receiving data)

Claim 3. The computer-implemented method of claim 1 wherein the selection of components of the first digital replica model and the selection of components of the second digital replica model are adapted to generate the resultant digital replica model. (mere instructions to apply an exception)

Claim 4. The computer-implemented method of claim 1 wherein the plurality of digital replica models are stored in a digital replica model library and the digital replica model library further stores a bill of materials for each digital replica model. (collection of data)

Claim 5. The computer-implemented method of claim 1 further comprising creating a requirement specification, acceptance criteria, and bill of materials for the resultant digital replica model based, at least in part, on bills of materials for the first digital replica model and the second digital replica model and the selection of components of the first digital replica model and the selection of components of the second digital replica model. (mental process)

Claim 6. The computer-implemented method of claim 1 further comprising: 
receiving data indicative of one or more changes to the resultant digital replica model based in part on simulation of physical operation of the resultant digital replica model; (output data)
and modifying the resultant digital replica model based on the received data indicative of one or more changes. (mental process)

Claim 7. The computer-implemented method of claim 1 further comprising identifying aggregate capabilities for the resultant digital replica model. (mental process)

Same conclusion for independent claims 8, 15 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Amato et al (US 2019/0163147 A1), hereinafter D’Amato.

Claim 1. A computer-implemented method comprising: 
D’Amato discloses accessing a plurality of digital replica models, wherein a digital replica model provides a digital replica of a physical entity; 
D’Amato: [0071] “Reference numeral 602 is generally representative of a model library for component modules corresponding to various components of a digital twin model. By way of example, the model library 602 may include component models corresponding to various parts and processes of a gas turbine in a power generation plant. A digital twin model may be a model of the gas turbine. [correspond to a digital replica model provides a digital replica of a physical entity] Block 604 is a graphical depiction of component models of the digital twin interconnected to form a digital twin system model, based on interconnection data obtained from the digital twin model library. [correspond to accessing a plurality of digital replica models] At step 606, component models may be selected from a model catalog (not shown). In one example, a graphical representation of the model catalog may be displayed to a user via the MBCDS 104. At step 608, the component models are interconnected to each other. …”
D’Amato discloses receiving a selection of components associated with a first digital replica model of the plurality of digital replica models; receiving a selection of components associated with a second digital replica model of the plurality of digital replica models; 
D’Amato: [0040] “At step 202, a first set of component models is obtained from the CML 112, via the MBCDS 104. [correspond to receiving a selection of components associated with a first/second digital replica model of the plurality of digital replica models] At step 204, a user defines the system model via the MBCDS 104 based on the first set of component models. The component models are interconnected based on configuration data and metadata corresponding to each component model. Specifically, a source component model is interconnected to a receiving component model. The term “source component model” refers to a component model from which an output signal is being generated and the term “receiving component model” refers to a component model which receives the output signal of the source component model as an input signal. In some embodiments, the interconnection between any two component models may be defined in a data structure including elements such as, but not limited to, an identification number of an input signal of a receiving component model, an identification number of the receiving component model, an identification number of a type of a signal of a source component model, an identification number of the source component model, an identification of a signal number of the source component model, and the like. …”

    PNG
    media_image1.png
    466
    730
    media_image1.png
    Greyscale

D’Amato discloses generating a resultant digital replica model based at least in part on the selection of components associated with the first digital replica model and the selection of components associated with the second digital replica model; and simulating physical operations based on the resultant digital replica model.  
D’Amato: [0047] “The control objective parameter may refer to one or more parameters that the control function may change to affect the performance of a physical system or asset that is controlled by the model-based control solution. [correspond to physical operations] Some non-limiting examples of control objective parameters may include a set point of megawatts to be generated on a gas turbine, a blade pitch actuator command for a wind turbine, an amount of acceleration or deceleration of a vehicle operating under cruise control, and the like. Further, the constraint factor may refer to limitations on the control objective parameter or other parameters of a physical system or an asset being controlled to maintain operations with desired ranges for reliability. …”
D’Amato: [0048-0049] Step 208 may be executed by the processor sub-unit 120 and memory sub-unit 122, in conjunction with the MBCDS 104. At step 208, the first model-based analytic algorithm is associated with the system model by defining the algorithm configuration data corresponding to the first model-based analytic algorithm based on the system input parameter and the system output parameter corresponding to the system model. [correspond to generating a resultant digital replica model based at least in part on the selection of components associated with the first digital replica model and the selection of components associated with the second digital replica model] At step 210, the generated model-based control solution is validated by the validation subsystem 124, via a simulation of the first model-based analytic algorithm and the system model. [correspond to simulating physical operations based on the resultant digital replica model] In one embodiment, step 210 may entail the execution of the first model-based analytic algorithm and the system model via a simulation of the system model input parameter, the algorithm input parameter, and the algorithm output parameter. Further, at step 212, the generated model-based control solution is executed on the industrial control subsystem 126 based on the validation of the generated model-based control solution. …”

Regarding Claim 8, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 8 recites “a computer program product for providing a resultant digital replica model, the computer program product comprising a computer readable storage medium having stored thereon”.
D’Amato discloses a computer program product for providing a resultant digital replica model, the computer program product comprising a computer readable storage medium having stored thereon on [0032] “As illustrated in FIG. 1B, the (MBCP) 102 includes a processor sub-unit 120 operatively coupled to a memory sub-unit 122. The processor sub-unit 120 is operatively coupled to a model-based control definition sub-unit (MBCDS) 104, a model-based analytic algorithm library (MBAAL) 110, and a component model library (CML) 112. The MBCDS 104 is further operatively coupled to an autocode generation sub-unit 114 and a configuration sub-unit 116.”

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 15 recites “a computer system for providing a resultant digital replica model, the computer system comprising: a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected and programmed to run program instructions stored on the computer readable storage medium; and the stored program instructions include:”.
D’Amato discloses a computer system for providing a resultant digital replica model, the computer system comprising: a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected and programmed to run program instructions stored on the computer readable storage medium; and the stored program instructions include:on [0032] “As illustrated in FIG. 1B, the (MBCP) 102 includes a processor sub-unit 120 operatively coupled to a memory sub-unit 122. The processor sub-unit 120 is operatively coupled to a model-based control definition sub-unit (MBCDS) 104, a model-based analytic algorithm library (MBAAL) 110, and a component model library (CML) 112. The MBCDS 104 is further operatively coupled to an autocode generation sub-unit 114 and a configuration sub-unit 116.”

Claim 2, 9 and 16
D’Amato discloses receiving a plurality of original component specifications wherein generation of the resultant digital replica model is further based on the plurality of original component specifications.  
D’Amato: [0040] At step 202, a first set of component models is obtained from the CML 112, via the MBCDS 104. At step 204, a user defines the system model via the MBCDS 104 based on the first set of component models. The component models are interconnected based on configuration data and metadata corresponding to each component model. [correspond to the plurality of original component specifications]”
[0047-0048] “In certain other embodiments, the kernel function corresponding to the model-based analytic algorithm may be a control function, based on the algorithm output parameter, an output property corresponding to the algorithm output parameter, a control objective parameter, a constraint factor, and a controller tuning factor. [correspond to receiving a plurality of original component specifications] Some non-limiting examples of control functions may include feed-forward functions, linear quadratic regulator functions, robust control functions, dynamic inversion functions, gain scheduling functions and the like. In one embodiment, the output parameter may include at least one actuator. The output property may be a property corresponding to an actuator signal. The control objective parameter may refer to one or more parameters that the control function may change to affect the performance of a physical system or asset that is controlled by the model-based control solution. … Further, the constraint factor may refer to limitations on the control objective parameter or other parameters of a physical system or an asset being controlled to maintain operations with desired ranges for reliability. … At step 208, the first model-based analytic algorithm is associated with the system model by defining the algorithm configuration data corresponding to the first model-based analytic algorithm based on the system input parameter and the system output parameter corresponding to the system model. [correspond to generation of the resultant digital replica model is further based on the plurality of original component specifications]”

Claim 3, 10 and 17
D’Amato discloses wherein the selection of components of the first digital replica model and the selection of components of the second digital replica model are adapted to generate the resultant digital replica model.  
D’Amato: [0051] “Blocks 216b, 218b, 220b, and 222b are generally representative of component models that are included in the system model 214b. [correspond to to generate the resultant digital replica model] The component models 216b, 218b, 220b and 222b are interconnected to each other. [correspond to the selection of components of the first digital replica model and the selection of components of the second digital replica model are adapted] Such interconnections may be modeled by computer code. Also, interconnection information may be obtained from metadata and other configuration information from the configuration data 244b. Additionally, system model 214b may also include system-level input and output parameter data 224b, system-level model function code and data 228b, code and data corresponding to system-level first-order derivative (Jacobian) functions and values 226b, code and data corresponding to system-level second-order derivative (Hessian) functions and values 230b, and system-level sparsity matrix code and data 232b.”

Claim 7, 14
D’Amato discloses identifying aggregate capabilities for the resultant digital replica model.  
D’Amato: [0054] “As previously noted, at step 204, the system model is defined by interconnecting a first set of component models. The MBCDS 104 is configured to obtain information of each component model of the first set of component models and combine the obtained information to generate the corresponding system model information. The use of pre-compiled component model runtimes enables the combination and interconnection of the component models to build the system model. The configuration data specifying the interconnection corresponding to each component model of the first set of component models enable this combination and interconnection. [correspond to identifying aggregate capabilities] Additionally, one or more computations, for example, first and second-order derivatives and sparsity matrices corresponding to the system model are performed to complete the interconnection process of the individual component models.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato et al (US 2019/0163147 A1), hereinafter D’Amato, in view of Berti et al (US 2019/0251489 A1), hereinafter Berti.

Claim 4, 11 and 18
D’Amato discloses wherein the plurality of digital replica models are stored in a digital replica model library 
D’Amato: [0071] “Reference numeral 602 is generally representative of a model library for component modules corresponding to various components of a digital twin model. By way of example, the model library 602 may include component models corresponding to various parts and processes of a gas turbine in a power generation plant. A digital twin model may be a model of the gas turbine. Block 604 is a graphical depiction of component models of the digital twin interconnected to form a digital twin system model, based on interconnection data obtained from the digital twin model library. [correspond to the plurality of digital replica models are stored in a digital replica model library]”

D’Amato does not appear to explicitly disclose stores a bill of materials for each digital replica model.  
However, Berti the digital replica model library further stores a bill of materials for each digital replica model on [0054] “In an embodiment, the digital twin stores and tracks non-physical attributes of a physical asset that define a context for the physical asset; i.e., information that defines a relationship of the physical asset with other physical assets or entities. Non-limiting examples of such context data stored and tracked as part of the digital may include: bill of material; warranty bulletins; warranty claims; maintenance plans; maintenance history; part replacement history; part usage history; specifications; 3-dimensional model and CAD drawing data; fault codes; scheduled maintenance plans; operating manuals; usage data, such as IoT sensor readings associated with the physical asset; artificial intelligence (AI) and state prediction data; operating history; ownership; ownership change history; applicable standards; ownership terms; and terms at ownership change. Each such type of context data may also have associated change information.”
[0059] “According to one definition, a digital twin library stores a digital representation of information resources that make up the digital twin. An example of a digital twin library is provided here in TABLE 1:”

    PNG
    media_image2.png
    598
    659
    media_image2.png
    Greyscale

D’Amato and Berti are analogous art because they are from the “same field of endeavor” physical assets analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Amato and Berti before him or her, to modify the method of D’Amato to include the feature of assets management of Berti because this combination predict asset system failures with high accuracy.
The suggestion/motivation for doing so would have been Berti [0003] “Recent innovations in computerization of physical asset management and the introduction of remote asset monitoring have enabled asset lifetime performance monitoring and asset maintenance monitoring. Some advanced systems contain an on-board computerized system that records information about the asset. This information enables asset monitoring and failure prediction for the asset. Understanding of asset attributes, specifications, bill of material, asset parts and particularly, accurate asset maintenance records is beneficial to predict asset failures with high accuracy. In addition, knowledge of parts added to the asset, parts removed from the asset, parts replaced in the asset, parts operated in the asset along with when they were added, removed, replaced or operated leads to greater operational efficiency.”
Therefore, it would have been obvious to combine D’Amato and Berti to obtain the invention as specified in the instant claim(s).

Claim 5, 12 and 19
D’Amato does not appear to explicitly discloses creating a requirement specification, acceptance criteria, and bill of materials for the resultant digital replica model.

However, Berti discloses creating a requirement specification, acceptance criteria, and bill of materials for the resultant digital replica model based, at least in part, on bills of materials for the first digital replica model and the second digital replica model and the selection of components of the first digital replica model and the selection of components of the second digital replica model on [0077] “According to an embodiment a digital agreement may include one or more programming instructions that execute based on values of one or more fields, for example “required initial files to satisfy the digital twin requirements”, as provided in TABLE 1:

    PNG
    media_image3.png
    641
    653
    media_image3.png
    Greyscale

[0046] “In an embodiment, the physical attributes of a physical asset may include material composition of the physical asset and its individual components (to varying degrees of granularity); the physical arrangements or configurations of the physical asset relative to other physical assets; the physical arrangements or configurations of components of the physical asset relative to one another or relative to other physical assets; functions of the physical asset or its components.”
D’Amato and Berti are analogous art because they are from the “same field of endeavor” physical assets analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Amato and Berti before him or her, to modify the method of D’Amato to include the feature of assets management of Berti because this combination predict asset system failures with high accuracy.
The suggestion/motivation for doing so would have been Berti [0003] “Recent innovations in computerization of physical asset management and the introduction of remote asset monitoring have enabled asset lifetime performance monitoring and asset maintenance monitoring. Some advanced systems contain an on-board computerized system that records information about the asset. This information enables asset monitoring and failure prediction for the asset. Understanding of asset attributes, specifications, bill of material, asset parts and particularly, accurate asset maintenance records is beneficial to predict asset failures with high accuracy. In addition, knowledge of parts added to the asset, parts removed from the asset, parts replaced in the asset, parts operated in the asset along with when they were added, removed, replaced or operated leads to greater operational efficiency.”
Therefore, it would have been obvious to combine D’Amato and Berti to obtain the invention as specified in the instant claim(s).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato et al (US 2019/0163147 A1), hereinafter D’Amato, in view of Thomsen et al (US 2020/0265329 A1), hereinafter Thomsen.

Claim 6, 13 and 20
D’Amato does not appear to explicitly disclose receiving data indicative of one or more changes to the resultant digital replica model based in part on simulation of physical operation of the resultant digital replica model; and modifying the resultant digital replica model based on the received data indicative of one or more changes.  

However, Thomsen discloses receiving data indicative of one or more changes to the resultant digital replica model based in part on simulation of physical operation of the resultant digital replica model; and modifying the resultant digital replica model based on the received data indicative of one or more changes on [0255] “In addition, a duplicate of the digital twin 2306b can be evaluated by AI engine component 514 for use with industrial automation system 3008 under a different operating condition for which the original digital twin 2306a may not be suitable. For example, automation system 3008 may be a chiller currently being operated in the autumn. However, the chiller may operate differently in the summertime, and consequently the original digital twin 2306a many not accurately model the system 3008 during the summer months. Accordingly, during autumn operation of the system 3008 a second digital twin 2306b is validated and adapted for summer use prior to summer operation. Simulation component 2912 and AI engine component 514 can use the second digital twin 2306b to simulate operation of the automation system 3008 during summer conditions. [correspond to receiving data indicative of one or more changes to the resultant digital replica model based in part on simulation of physical operation of the resultant digital replica model] In this regard, selected variables or parameters of the second digital twin 2306b can be modified to simulate expected changes to the system's operation during summertime conditions, and simulation component 2912 can simulate summertime operation by applying process data 4002 from system 3008 under its current autumn operating conditions to the modified digital twin 2306b. AI engine component 514 can apply AI-based learning algorithms to the simulation results and, based on results of this analysis, modify the digital twin 2306b as needed to bring the model in line with expected summer operating characteristics. [correspond to modifying the resultant digital replica model based on the received data indicative of one or more changes] This preliminary simulation of summertime operation can expedite model development and ensure that a robust digital twin 2306b [correspond to the resultant digital replica model] is ready for deployment before the model is needed.”
D’Amato and Thomsen are analogous art because they are from the “same field of endeavor” physical assets analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of D’Amato and Thomsen before him or her, to modify the method of D’Amato to include the AI component feature of Thomsen because this combination provide flexibility of modifying model without increasing the validating time.
The suggestion/motivation for doing so would have been Thomsen [0251] “Since some characteristics of the digital twin 2306 may pass validation by the AI engine component 514—meaning that the relationships previously defined for those characteristics still hold true for the new industrial system—AI engine component 514 needs to only reassess modeled relationships for those characteristics that do not pass validation, minimizing the time required to yield a deployable digital twin 2306 for use with the new system.”
Therefore, it would have been obvious to combine D’Amato and Thomsen to obtain the invention as specified in the instant claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148